      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    Feb 26 2019
 HARSH KHURANA,
              Plaintiff,                               18-CV-233 (LAK) (BCM)
         -against-                                     REPORT AND RECOMMENDATION
                                                       TO THE HON. LEWIS A. KAPLAN
 WAHED INVEST, LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Invoking this Court’s diversity jurisdiction, plaintiff Harsh Khurana, a former employee of

defendant Wahed Invest, LLC (Wahed LLC), asserts claims for breach of contract, specific

performance, fraud, failure to pay wages in violation of N.Y. Labor Law (“NYLL”) § 198(1-a),

coercion in violation of N.Y. Penal Law § 135.60, and retaliation in violation of NYLL § 215

against Wahed LLC, its parent Wahed Inc., and their Chief Executive Officer, Junaid Wahedna.

The first four claims arise from Wahedna’s alleged oral promise to pay plaintiff an $80,000 cash

bonus and award him a $2.4 million equity stake in the business. The coercion and retaliation

claims arise from an email sent to plaintiff’s counsel, in response to a prelitigation letter, warning

of “potential criminal liability” that “may attach in foreign jurisdictions should this action be

pursued.”

       Defendants have moved to dismiss all of plaintiffs’ claims pursuant to Fed. R. Civ. P.

12(b)(6). For the reasons that follow, I respectfully recommend that the motion be granted. The

coercion claim should be dismissed with prejudice, because there is no private right of action under

Penal Law § 135.60. The remaining claims should be dismissed with leave to amend.
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 2 of 33



I.     BACKGROUND

       A.      Facts Alleged in the First Amended Complaint

       Plaintiff is a resident of New Jersey and a Chartered Financial Analyst. First Amended

Complaint (FAC) (Dkt. No. 8) ¶ 2. Wahed LLC is a Delaware limited liability company. Id. ¶ 3.

Wahed LLC is wholly owned by Wahed Inc., which is a Delaware corporation. Id. Both Wahed

entities (collectively the Company) are headquartered in New York City, and together they “form

an investment company purporting to offer investment opportunities compliant with Islamic

financial ethics.” Id. Wahedna is the Company’s Chief Executive Officer and at all relevant times

“had 70% voting rights on the board,” id. ¶ 4, presumably meaning the Board of Directors of

Wahed Inc. Wahedna is a citizen of the United Arab Emirates who “spends a significant portion

of his work time in New York City.” Id.

       In May 2017, plaintiff was hired to serve as Chief Compliance Officer of the Company,

reporting to Wahedna. FAC ¶ 8. The FAC is silent as to the terms under which he was hired or

initially compensated. Plaintiff performed well, “driving up the value of the enterprise,” and in the

summer of 2017, Wahedna promoted plaintiff to Chief Financial Officer. Id. ¶¶ 8-10. In September

of 2017, Wahedna met with plaintiff in person to discuss his position and compensation. Id. ¶ 11.

The purpose of the discussion was “to incent [plaintiff] to remain with the Company” and to

“follow through on [Wahedna’s] prior promises to award [plaintiff] a substantial equity stake.” Id.

There is no suggestion in the FAC that plaintiff was planning to leave the Company. Nor does

plaintiff explain, in his pleading, what “prior promises” Wahedna had made regarding a

“substantial equity stake.”

        During the meeting, Wahedna proposed that plaintiff “be elevated to the dual role of Chief

Strategy Officer and Chief Financial Officer.” FAC ¶ 11. As part of the offer, Wahedna “promised

that the Company would pay Plaintiff a cash bonus of $80,000, with $40,000 payable immediately

                                                 2
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 3 of 33



and $40,000 paid in December 2017.” Id. ¶ 12. Wahedna also told plaintiff “that the equity stake

for Plaintiff would be the number of shares equal to $2.4 million based on the Company’s then

current valuation of $120,000,000.” Id. Wahedna promised that “the equity would be issued prior

to the close of the next financing round and following the meeting of the Board of Directors in

December 2017.” Id. Plaintiff “agreed to the proposal and continued to work for the Company and

execute on all that he was asked.” Id. ¶ 13.

       Insofar as it can be determined from the FAC, plaintiff and Wahedna never discussed the

form that the “equity stake” would take (for example, an option to purchase common stock, a grant

of stock units or restricted common stock, or an unrestricted grant), the manner in which it would

be valued, the schedule on which it would vest, or how long plaintiff would be required to “remain

with the Company,” FAC ¶ 11, in order to fulfill his side of the bargain. The FAC is equally silent

as to whether any party evidenced any intent to be bound (or not to be bound) in the absence of a

written agreement covering these and related matters.

       The Company paid the first half of the promised cash bonus to plaintiff, on an unspecified

date, but “failed to pay the second half of the bonus.” FAC ¶ 13. Moreover, “the Company did not

issue the additional equity promised.” Id. Instead, following the December 2017 Board meeting,

Wahedna advised plaintiff “that he would receive only a fraction of the promised equity (.15%).”

Id. ¶ 14. Plaintiff does not disclose the date on which he was given this information. Nor does he

state whether the “next financing round” had closed at that point. Similarly, plaintiff provides no

further detail concerning his scaled-down equity package.1



1
  He does not explain, for example, whether it consisted of options, stock units, or restricted or
unrestricted shares. Nor does he explain his math. Thus, it is not clear whether plaintiff was told
that he would receive .15% (15/100 of 1%) of the Company or 0.15% (15/100 of 1%) of the equity
that Wahedna had promised him a few months earlier.

                                                3
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 4 of 33



           “Faced with the Company’s failure to follow through on its promises,” plaintiff left his

employment. FAC ¶ 15. He does not specify the date on which he resigned. Insofar as it can be

determined from the face of his pleadings, no equity was ever issued to plaintiff.

           On January 4 and 5, 2018, respectively, plaintiff’s counsel sent a letter to the Company and

a draft complaint to the Company’s outside counsel. FAC ¶¶ 39-40. On January 9, 2018, counsel

received a responding email from Musa Abduul-Basser, the Company’s Chief Legal Officer,

stating:

           In connection with your January 4th letter to our company and subsequent
           conversations with Lowenstein Sandler LLP regarding Mr. Khurana’s allegations
           and contemplated civil action, please see attached the pending complaint notices
           from our counsel in India and the United Arab Emirates. Given the international
           nature of this dispute you may wish to advise your client of the potential criminal
           liability that may attach in foreign jurisdictions should this action be pursued.

           FAC ¶ 41 (emphasis in the original).

           Plaintiff does not describe (or attach) the letter that precipitated this response, the

remainder of Abduul-Basser’s email, or the “pending complaint notices” referenced in that email.

Nor does plaintiff otherwise explain the “international nature” of what appears to be an

employment-related dispute between a New Jersey resident and two Delaware-chartered

businesses headquartered in New York.

           B.     Additional Factual Material

           Defendants have submitted – and ask the Court to consider, in connection with their motion

to dismiss – a number of documents that fill at least some of the gaps left by the FAC. The first

such document is the written employment agreement between plaintiff and Wahed LLC, which is

signed by Wahedna as Wahed LLC’s CEO (and uses the term “Company” to mean Wahed LLC).

See Rooney Decl. (Dkt. No. 13), Ex. A (Employment Agreement), at 1, 3. Plaintiff was promised

a “starting salary” of $160,000 per year, “subject to adjustment pursuant to the Company’s


                                                    4
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 5 of 33



employee compensation policies in effect from time to time,” and an option, “subject to the

approval of the Company’s Board of Directors or its Compensation Committee,” to purchase

“0.6% of the Company’s common stock” at an exercise price to be determined when the option

was granted, with a four-year vesting schedule. Emp. Ag. ¶¶ 2, 4. Plaintiff’s employment was “at

will.” Id. ¶ 6.

        The Employment Agreement contains two different integration clauses. The first states that

although plaintiff’s “job duties, title, compensation, and benefits” might change, “the ‘at will’

nature of your employment may only be changed in an express written agreement signed by you

and a duly authorized officer of the Company (other than you).” Emp. Ag. ¶ 6. The second states:

        This letter agreement and Exhibit A constitute the complete agreement between
        you and the Company, contain all of the terms of your employment with the
        Company and supersede any prior agreements, representations or understandings
        (whether written, oral or implied) between you and the Company. This letter
        agreement may not be amended or modified, except by an express written
        agreement signed by both you and a duly authorized officer of the Company.

Id. ¶ 8. 2 The Employment Agreement also specifies that New York law governs any disputes

concerning plaintiff’s employment “or any other relationship between you and the Company.” Id.

        Defendants also submitted the Wahed Inc. 2017 Equity Incentive Plan, Rooney Decl. Ex.

B (the Plan), together with a related Information Statement and form of Restricted Stock Award.

Id. Exs. C, D. Section 2(d) of the Plan authorizes the Wahed Inc. Board of Directors to grant

various Awards (defined in § 1(b) to include options, restricted stock, and restricted stock units)

to employees and others, and to determine the terms and conditions of each such Award. The Plan

was adopted and became effective on October 11, 2017. Id. at 15.




2
  Exhibit A to the Employment Agreement is described as a Proprietary Information and
Inventions Agreement, see id. ¶ 5, but has not been supplied to the Court.

                                                5
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 6 of 33



       Finally, defendants submitted a stock certificate, dated October 12, 2017, evidencing

11,160 restricted shares of Wahed Inc. common stock issued to plaintiff pursuant to the Plan and

accepted by him on October 23, 2017. Rooney Decl. Ex. E (Stock Certificate), at ECF pages 2-4.

One-half of the shares (5,580) were scheduled to vest on April 17, 2018, with the remainder vesting

in 12 equal installments over the following 12 months. Id. at ECF page 6. The document notes that

“[v]esting terminated” on December 30, 2017, because plaintiff “voluntarily resigned from the

Company.” Id. at ECF pages 6-7.

       C.      Procedural History

       Plaintiff filed this action on January 11, 2018 – two days after Abduul-Basser’s email –

and amended his complaint on January 30, 3018. He asserts six claims: Count I (FAC ¶¶ 16-20)

seeks damages for breach of his oral contract with the Company. Count II (id. ¶¶ 21-24) seeks

specific performance of the equity terms of that contract. Count III (id. ¶¶ 25-31) seeks

compensatory and punitive damages for fraud, based on the allegation that Wahedna “had no intent

of actually causing [the Company] to issue the promised equity” when he contracted to do so in

September 2017. Id. ¶ 29. Count IV (id. ¶¶ 32-37) seeks to recover the second $40,000 bonus

payment, plus another $40,000 in liquidated damages, and legal fees, pursuant to NYLL § 198(1-

a). Count V (FAC ¶¶ 32-37) alleges that the Company’s “threat of criminal prosecution should

Plaintiff commence this lawsuit” constitutes coercion, in violation of New York Penal Code §

135.60, and seeks punitive damages “in addition to damages for emotional distress.” Id. ¶ 45.

Finally, Count VI (FAC ¶¶ 46-53) alleges that the same email “constitutes retaliation for Plaintiff’s

assertion of a claim under New York Labor Law section 198(1-a),” entitling him to damages under

NYLL § 215, “including the liquidated damages provided thereunder.” FAC ¶ 53. All six claims

are asserted against Wahed LLC and Wahed Inc. CEO Wahedna is named as a defendant only as

to the fraud claim asserted in Count III.
                                                 6
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 7 of 33



        On February 1, 2018, the Honorable Lewis A. Kaplan, United States District Judge,

referred the case to me for general pretrial management and report and recommendation on

dispositive motions. (Dkt. No. 9.)

       On March 12, 2018, defendants filed their motion to dismiss all of plaintiff’s claims

pursuant to Rule 12(b)(6). (Dkt. No. 11.) On March 20, 2018, during an initial case management

conference, I offered plaintiff the opportunity to further amend his pleading in light of the pending

motion. His counsel declined, stating that he was “happy to stand on” the FAC. Tr. dated March

29, 2018 (Dkt. No. 24), at 14:18-22; see also Order dated March 20, 2018 (Dkt. No. 20), ¶ 1.

       Plaintiff filed his opposition papers on March 30, 2018, arguing, among other things, that

he should be given leave to amend any claims that the Court deems inadequately pleaded. Pl. Mem.

(Dkt. No. 21), at 20. As to the contract claim, plaintiff suggests that he could “clarify” the terms

of the promised equity grant, but does not say how. Id. at 11. As to the fraud claim, plaintiff states

that he has “uncovered further evidence” that Wahedna did not intend to honor the alleged oral

contract when he entered into it. Id. at 15. As to the remaining claims, plaintiff does not state what

additional facts he could plead if given the opportunity to do so.

       After the matter was fully briefed, the Court heard oral argument. (Dkt. No. 27.) Discovery

has been stayed pending decision on the motion to dismiss. See Order dated March 20, 2018, ¶ 2.

II.    DISCUSSION

       A.      Standards

       Fed. R. Civ. P. 8(a)(2) requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” In considering a motion to dismiss pursuant to

Rule 12(b)(6), the court must “accept as true all facts alleged in the complaint,” Kassner v. 2nd

Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing Dougherty v. Town of N.

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)) (emphasis added), and “draw

                                                  7
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 8 of 33



all reasonable inferences in favor of the plaintiff.” Kassner, 496 F.3d at 237 (citing Fernandez v.

Chertoff, 471 F.3d 45, 51 (2d Cir. 2006)); accord McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007). However, the court should not accept legal conclusions as true:

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “As the Court held in Twombly, the pleading standard Rule 8 announces

does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id.

        If the plaintiff’s “short and plain statement” fails to present “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face,” the deficient claims may be

dismissed pursuant to Fed. R. Civ. P. 12(b)(6). Absolute Activist Value Master Fund Ltd. v. Ficeto,

677 F.3d 60, 65 (2d Cir. 2012) (quoting Iqbal, 556 U.S. at 678). A claim achieves “facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

Plausibility “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. If a

plaintiff cannot “nudge[ ] [his] claims across the line from conceivable to plausible, [his] complaint

must be dismissed.” Twombly, 550 U.S. at 570.

        “Determining whether a complaint states a plausible claim for relief . . . [is] a context-

specific task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 678-79. Plausibility depends on “a host of considerations,” including “the full

factual picture presented by the complaint.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419,

430 (2d Cir. 2011). “Rule 12(b)(6) does not countenance . . . dismissals based on a judge’s disbelief

of a complaint’s factual allegations.” Twombly, 550 U.S. at 556 (quoting Neitzke v. Williams, 490



                                                   8
      Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 9 of 33



U.S. 319, 327 (1989)); see also Alvarez v. City of New York, 2012 WL 6212612, at *1 n. 10

(S.D.N.Y. Dec. 12, 2012) (Kaplan, J.) (“To the extent defendants contend that it is inherently

implausible that one of the Shooting Officers had an opportunity to intervene because he himself

was shot during the incident, that question cannot be resolved as a matter of law at this stage.”).

However, “naked assertions” of the ultimate facts required for recovery, without “some further

factual enhancement,” may “stop[ ] short of the line between possibility and plausibility of

‘entitle[ment] to relief.’” Twombly, 550 U.S. at 557. Put another way, Rule 8(a)(2) requires “that

the ‘plain statement’ possess enough heft to ‘sho[w] that the pleader is entitled to relief.’” Id.

(alterations in the original).

        A higher pleading standard applies to allegations of “fraud or mistake,” which “must state

with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). See also

Suez Equity Inv’rs, L.P. v. Toronto-Dominion Bank, 250 F.3d 87, 95 (2d Cir. 2001) (Rule 9(b)

“governs the pleading of fraud claims and it requires that plaintiff plead fraud with particularity.”)

“[T]he adequacy of particularized allegations under Rule 9(b) is case- and context-specific.”

United States ex rel. Chorches for Bankr. Estate of Fabula v. Am. Med. Response, Inc., 865 F.3d

71, 81 (2d Cir. 2017) (quoting Espinoza ex rel. JPMorgan Chase & Co. v. Dimon, 797 F.3d 229,

236 (2d Cir. 2015)). “Failure to satisfy the Rule 9(b) standard, if applicable, is grounds for

dismissal.” McBeth v. Porges, 171 F. Supp. 3d 216, 223 (S.D.N.Y. 2016) (citing Lerner v. Fleet

Bank, N.A., 459 F.3d 273, 290 (2d Cir.2006) and Slayton v. Am. Express Co., 604 F.3d 758, 766

(2d Cir. 2010)).

        “The purpose of Rule 12(b)(6) is to test, in a streamlined fashion, the formal sufficiency of

the plaintiff’s statement of a claim for relief without resolving a contest regarding its substantive

merits.” Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006)



                                                  9
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 10 of 33



(emphasis in the original). Thus, if “matters outside of the pleadings are presented to and not

excluded by the court” on a Rule 12(b)(6) motion, “the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, a complaint is “deemed to include any

written instrument attached to it as an exhibit, materials incorporated in it by reference,

and documents that, although not incorporated by reference, are ‘integral’ to the complaint.”

Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (quoting L-7 Designs , 647 F.3d at

422). The court may properly consider documents falling into these categories, together with

“legally required public disclosure documents filed with the SEC,” without converting a Rule

12(b)(6) motion into a motion for summary judgment. City of Westland Police & Fire Ret. Sys. v.

MetLife, Inc., 129 F. Supp. 3d 48, 64 (S.D.N.Y. 2015) (Kaplan, J.) (quoting ATSI Commc’ns, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).

       For a document to be “integral to a complaint,” the plaintiff “must have (1) ‘actual notice’

of the extraneous information and (2) ‘relied upon th[e] documents in framing the complaint.’”

Osby v. City of New York, 2016 WL 4372233, at *3 (S.D.N.Y. Aug. 15, 2016) (quoting Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)); accord City of Westland, 129 F. Supp.

3d at 64 (court may rely on documents “possessed by or known to the plaintiff and upon which it

relied in bringing the suit.”). “Even if a document meets the dual requirements of integrality –

reliance and notice – a court still may not consider it on a motion to dismiss if there is a dispute

‘regarding the authenticity or accuracy of the document’ or ‘the relevance of the document’ to the

dispute.” Osby, 2016 WL 2016 WL 4372233, at *3 (quoting Faulkner v. Beer, 463 F.3d 130, 134

(2d Cir. 2006)).

       B.      The Extrinsic Documents

       According to defendants, the Employment Agreement, the Plan, and the other documents

attached to the Rooney Declaration govern plaintiff’s entitlement to equity compensation and show,
                                                10
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 11 of 33



among other things, that “the Board has sole authority to grant Awards; any such Awards must be

memorialized in a writing signed by the Company; the employee receiving the Award has to serve

a minimum of one year before any equity rights will vest; and the employee forfeits any unvested

Awards upon termination of employment.” Def. Mem. (Dkt. No. 12) at 4. Therefore, defendants

argue, plaintiff cannot plausibly allege the existence of an enforceable contract for a $2.4 million

equity stake in the Company, based on “a single alleged oral conversation,” in the absence of Board

approval, a written award, and at least one year’s service. Id. at 8-13.

       I disagree. First, the proffered documents are less compelling than defendants believe them

to be. The Employment Agreement promised plaintiff an option to purchase 0.6% of the

Company’s common stock, on a four-year vesting schedule, subject to Board approval, but did not

rule out other or different equity grants that might later be offered. To the contrary; it expressly

stated that plaintiff’s “job duties, title, compensation, and benefits” might change. Emp. Ag. ¶ 6.3

       Similarly, although the Plan authorizes the Board to award options, restricted stock, and

stock units, subject to various terms and conditions, it does not require a one-year “cliff” before

any equity rights could vest. See, e.g., Plan § 8 (the Board may grant Restricted Stock Units subject

to such conditions “as it may deem appropriate,” including conditions as to “vesting, time, and

form of payment and termination of units”). Nor did the Plan restrict the Board from adopting

“other or additional compensation arrangements,” including arrangements “applicable only in

specific cases.” Id. § 12(b). Moreover, plaintiff alleges that Wahedna “had 70% voting rights on



3
  The integration clause in ¶ 8 of the Employment Agreement states that the document “contain[s]
all of the terms of your employment with the Company” and “may not be amended or modified,
except by an express written agreement signed by both you and a duly authorized officer of the
Company.” Emp. Ag. ¶ 8. However, since one of the existing “terms” of plaintiff’s employment
was that his “job duties, title, compensation, and benefits” might change, I do not read the
integration clause as requiring a new writing every time such a change occurred.

                                                 11
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 12 of 33



the board,” FAC ¶ 4. Taking that allegation as true for purposes of the pending motion – and

assuming that no supermajority vote was required to issue an award – plaintiff has adequately

alleged that Wahedna could have caused the Board of Directors to issue whatever equity

compensation arrangement he deemed appropriate for an employee.

        Even if the documents relied on by defendants furnished a complete defense to plaintiff’s

claims for equity compensation, I would – and I do – exclude them from consideration on the

present motion. None of them were attached to the FAC or referenced therein, even obliquely.

Defendants argue that they are nonetheless “integral to the FAC,” Def. Reply Mem. (Dkt. No. 26)

at 2, in that they “indisputably govern all grants of equity compensation,” which could “only have

occurred pursuant to these integral documents,” such that plaintiff “cannot credibly contend” that

they are not “relevant.” Id. at 3. But that is not what “integral” means.

       A document is “integral to the complaint” for purposes of a Rule 12(b)(6) motion if the

plaintiff had “actual notice” of the document or its contents (which plaintiff here certainly did) and

“relied upon” that document in framing his complaint. Chambers, 282 F.3d at 153; City of

Westland, 129 F. Supp. 3d at 64; Osby, 2016 WL 4372233, at *3.

       A necessary prerequisite for taking into account materials extraneous to the
       complaint is that the plaintiff rely on the terms and effect of the document in
       drafting the complaint; mere notice or possession is not enough. This generally
       occurs when the material considered is a contract or other legal document
       containing obligations upon which the plaintiff's complaint stands or falls, but
       which for some reason – usually because the document, read in its entirety, would
       undermine the legitimacy of the plaintiff's claim – was not attached to the complaint.

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) (internal quotation marks and

citations omitted) (emphasis in the original).

       In Nicosia, the plaintiff sued Amazon under the Consumer Product Safety Act after

purchasing a weight-loss product containing a drug that should have been removed from the

market. The district court dismissed the suit in favor of arbitration after reviewing copies of
                                                 12
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 13 of 33



Amazon’s Registration Page (in the form used when plaintiff first created his Amazon account),

its Order Page (in the form used at the time of plaintiff’s purchase), and the 2008 and 2012

iterations of its Conditions of Use – all offered by Amazon to show that plaintiff could not have

purchased the product without assenting to the Conditions of Use, which contained an arbitration

clause. 834 F.2d at 227. On appeal, the Second Circuit concluded that the district court properly

considered the Order Page and the 2012 Conditions of Use, because they were “an embodiment of

the contract made between Nicosia and Amazon” when plaintiff purchased the disputed product,

“and thus integral to the complaint.” Id. at 234. The court explained:

         [T]he complaint alleges injuries on the basis of the purchases made on Amazon
         “made possible only via clicking ‘Place your order’ on the Order Page,” thus,
         the Order Page and the linked 2012 Conditions of Use were part of the contract
         incorporated into the complaint by reference.
Id. However, since plaintiff never alleged that he created his Amazon account in 2008, did not

“rely on” any 2008 materials in his complaint, and disputed the relevance of those materials to his

claims, the 2008 Registration Page and linked 2008 Conditions of Use were not “integral to the

complaint” and should have been excluded. Id. at 234-35.

       In this case, plaintiff alleges that he was hired by the Company in May of 2017, FAC ¶ 8,

meaning that some form of agreement must have been reached at that time. However, he does not

allege that any of the rights upon which he now sues were created when he was hired. To the

contrary: he claims that an enforceable oral contract was formed in September 2017, under which

he agreed to remain with the Company and defendants agreed to pay him an $80,000 cash bonus

and give an “equity stake” worth $2.4 million. Id. ¶¶ 11-13. Since plaintiff does not “rely upon”

either the terms or the existence of his original Employment Agreement, it is not “integral” to his

complaint. Nicosia, 834 F.3d at 23-41.




                                                13
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 14 of 33



       The Plan and related documents are even more remote, in that the Plan was not created

until after the formation of the alleged oral contract upon which plaintiff now sues. Moreover,

although it appears that plaintiff was awarded 11,160 restricted shares in October 2017 pursuant

to the Plan, see Rooney Decl. Ex. E, he does not reference that award – much less rely on the

underlying Plan – anywhere in his pleading. See Snyder v. Fantasy Interactive, Inc., 2012 WL

569185, at *3 (S.D.N.Y. Feb. 9, 2012) (considering terms of plaintiff’s employment agreement,

because plaintiff expressly referenced it in her complaint, but declining to consider defendant’s

Employee Manual, where plaintiff did not reference it or “rel[y] on the Manual’s terms and effect”).

       This is not to say that the Employment Agreement, the Plan, and the other documents

attached to the Rooney Declaration are irrelevant to the parties’ dispute. Should the case proceed

to summary judgment or trial, some or all of those documents could well “undermine the

legitimacy of the plaintiff’s claim.” Nicosia, 834 F.3d at 231. However, the Court cannot rely on

them for purposes of testing “the formal sufficiency of the plaintiff’s statement of a claim for relief”

under Rule 12(b)(6). Glob. Network Commc’ns, 458 F.3d at 155.

       C.      Breach of Contract

       Because plaintiff’s first two claims (for breach of contract and specific performance) arise

out of the same alleged oral contract, I consider Counts I and II of the FAC together. See Vanacore

v. Vanco Sales LLC, 2017 WL 2790549, at *4 (S.D.N.Y. June 27, 2017) (“[b]ecause the oral

agreement is unenforceable, Plaintiffs’ claims for breach of contract and specific performance of

that contract must fail”). Setting aside defendants’ arguments based on the extrinsic documents, I

nonetheless agree that plaintiff has not plausibly alleged the existence of an enforceable contract.

See Def. Mem. at 8. Nor has he adequately pleaded its breach.




                                                  14
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 15 of 33



             1.         Material Terms

       Under New York law, the applicability of which all parties assume,4 “the elements of a

breach of contract claim are the formation of an agreement, performance by one party, breach of

the agreement by the other party, and damages.” Berman v. Sugo LLC, 580 F. Supp. 2d 191, 202

(S.D.N.Y. 2008) (citing First Investors Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir.

1998)). As to the first element, the plaintiff must “prove . . . that an enforceable contract existed.”

Roberts v. Karimi, 251 F.3d 404, 407 (2d Cir. 2001); see also Banco Espirito Santo de Investimento,

S.A. v. Citibank, N.A., 2003 WL 23018888, at *4 (S.D.N.Y. Dec. 22, 2003) (dismissing contract

claim because plaintiff “failed to allege facts sufficient to show that an enforceable contract

existed”), aff’d, 110 F. App’x 191 (2d Cir. 2004).

       An oral employment contract – even a contract promising equity compensation – is not for

that reason alone unenforceable. See, e.g., Canet v. Gooch Wear Travelstead, 917 F. Supp. 969,

990 (E.D.N.Y. 1990). However, to create a binding contract, oral or written,

         . . . there must be a manifestation of mutual assent sufficiently definite to assure
         that the parties are truly in agreement with respect to all material terms. This
         requirement assures that the judiciary can give teeth to the parties’ mutually
         agreed terms and conditions when one party seeks to uphold them against the
         other. Generally, courts look to the basic elements of the offer and the
         acceptance to determine whether there is an objective meeting of the minds
         sufficient to give rise to a binding and enforceable contract.
Express Indus. & Terminal Corp. v. New York State Dep't of Transp., 93 N.Y.2d 584, 589, 715

N.E.2d 1050, 1053 (1999). Thus, “[a] breach of contract claim will be dismissed . . . as being too



4
  New York would apply to plaintiffs’ claims even if his Employment Agreement did not contain
a New York choice of law clause. “[A] contract executed in New York and litigated in a district
court sitting in New York while exercising diversity jurisdiction must be interpreted pursuant
to New York law.” 82-11 Queens Blvd. Realty, Corp. v. Sunoco, Inc. (R & M), 951 F. Supp. 2d
376, 381 (E.D.N.Y. 2013). See also Valdez-Mendoza v. Jovani Fashion Ltd. 2017 WL 519230, at
*2 n.1 (E.D.N.Y. Feb. 8, 2017) (applying NYLL to wage claims where plaintiff was employed in
New York and both parties relied on New York law in their papers).

                                                  15
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 16 of 33



vague and indefinite, where the plaintiff fails to allege, in nonconclusory fashion, the essential

terms of the parties’ purported contract, including the specific provisions of the contract upon

which liability is predicated.” Negrete v. Citibank, N.A., 187 F. Supp. 3d 454, 468 (S.D.N.Y. 2016)

(quoting Highlands Ins. Co. v. PRG Brokerage, Inc., 2004 WL 35439, at *8 (S.D.N.Y. Jan. 6,

2004)), aff’d, 2019 WL 80773 (2d Cir. Jan. 3, 2019); see also Metro-Gem Leasing & Funding

Corp. v. Dancy, 2017 WL 3491966, at *11 (E.D.N.Y. June 19, 2017) (dismissing breach of

contract claim where plaintiff failed to allege essential terms of contract or conduct constituting

breach).

       “The consideration to be paid under a contract is a material term.” Gutkowski v.

Steinbrenner, 680 F. Supp. 2d 602, 610 (S.D.N.Y. 2010) (quoting GEM Advisors, Inc. v.

Corporacion Sidenor, S.A., 667 F. Supp .2d 308, 326 (S.D.N.Y. 2009)). A compensation term is

insufficiently definite if it cannot be “objectively determined without the need for new expressions

by the parties.” Stone Key Partners LLC v. Monster Worldwide, Inc., 333 F. Supp. 3d 316, 334

(S.D.N.Y. 2018) (quoting Cobble Hill Nursing Home v. Henry & Warren Corp., 74 N.Y.2d 475,

548 N.Y.S.2d 920, 548 N.E.2d 203, 206 (1989)).

       Here, plaintiff has not alleged the essential terms of the purported contract with sufficient

clarity to enforce them. Most glaringly, he has failed to allege the nature of the “equity” he was to

receive under the contract. Using remarkably vague terms (particularly for a senior financial

services professional), plaintiff claims that Wahedna offered – and that he is now entitled to – an

“equity stake” consisting of “the number of shares equal to $2.4 million based on the Company’s

then current valuation of $120,000,000.” FAC ¶ 12. This formulation could mean anything from a

grant of options with a high strike price and a long vesting schedule to the outright issuance (or

transfer, from another shareholder) of unrestricted common stock. Similarly, plaintiff gives no hint



                                                 16
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 17 of 33



as to how – or when – the value of his equity stake was to be measured. Since the contours of the

alleged agreement cannot be “objectively determined” from the information provided, Stone Key

Partners, 333 F. Supp. 3d at 334, the alleged contract – as pled – is too indefinite to be enforced.5

             2.        Intent to be Bound

       “Absent a mutual intention to be bound, there can be no contract.” Banco Espirito Santo

de Investimento, 2003 WL 23018888, at *4 (quoting Advanced Marine Technicians, Inc. v.

Burnham Securities, Inc., 16 F. Supp. 2d 375, 380 (S.D.N.Y.1998) (Kaplan, J.)). Based in part on

the vagueness of the parties’ alleged oral agreement, defendants argue that they could not have

intended to be bound until and unless they memorialized their understandings in a more detailed

written agreement. Def. Mem. at 10-12.

       In our Circuit, the courts consider four factors when evaluating whether a preliminary oral

agreement is enforceable in the absence of a signed writing: “(1) whether there has been an express

reservation of the right not to be bound in the absence of a writing; (2) whether there has been

partial performance of the contract; (3) whether all of the terms of the alleged contract have been



5
  A contract which is too amorphous to enforce when made may, over time, take on a more definite
shape through the parties’ conduct and continued communication. See, e.g., Canet v. Gooch, 917
F. Supp. at 992 (oral employment agreement which contained “indefinite material terms” when
made regarding bonuses and equity participation became enforceable after “subsequent
agreements” between the parties “established the missing terms”); Smith v. Horsehead Indus.,
Inc.,1995 WL 406024, at *5-6 (S.D.N.Y. July 10, 1995) (employer’s written assurance that
employee could participate in its anticipated “stock incentive program” was not too vague to
enforce where the original promise was “supplemented,” over time, by “oral representations made
to Smith” and by multiple “drafts of equity participation plans and stock incentive agreements,”
which provided “some method of determining the nature of the plan and Smith's entitlement
according to the provisions of that plan that is more concrete than ‘wish, will and desire.’”). In the
case at bar, however, plaintiff has elected to stand on his bare-bones pleading and has resisted
defendants’ efforts to put any meat on those bones. See Pl. Mem. at 2-5 (objecting to any
consideration of plaintiff’s Employment Agreement, defendant’s Plan, or plaintiff’s October 2017
stock award in connection with the pending motion). The Court is therefore limited, in its analysis,
to the contract as pleaded in the FAC, which is too vague to enforce.

                                                 17
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 18 of 33



agreed upon; and (4) whether the agreement at issue is the type of contract that is usually

committed to writing.” Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir. 1985). Accord

Rubinstein v. Clark & Green, Inc., 395 F. App’x 786 (2d Cir. 2010); Adjustrite Sys., Inc. v. GAB

Bus. Servs., Inc., 145 F.3d 543, 549 (2d Cir. 1998)). Courts regularly apply the Winston factors on

motions brought pursuant to Rule 12(b)(6), and do not hesitate to dismiss contract claims where

“the facts alleged in the [operative complaint], and the documents incorporated therein, establish

that [the parties] did not intend to be bound” prior to the execution of a written agreement. CAC

Grp. Inc. v. Maxim Grp. LLC, 523 F. App’x 802, 804 (2d Cir. 2013) (affirming dismissal of

contract claim); see also, e.g., CapLOC, LLC v. McCord, 2018 WL 3407708, at *11 (S.D.N.Y.

June 12, 2018) (finding that the “Term Sheet contemplated the execution of a more complete

agreement” and granting motion to dismiss contract claim); Cabrera Cap. Markets, LLC v. Further

Lane Sec., L.P., 2013 WL 5462373, at *5 (S.D.N.Y. Sept. 25, 2013) (“the facts contained in the

Complaint and incorporated therein by reference do not allege plausibly that the parties entered

into an enforceable consent agreement”).

       In this case, the first Winston factor supports plaintiff, in that he does not allege that either

party expressly reserved the right not to be bound in the absence of a writing. As to the second

factor, plaintiff alleges that defendants partially performed the cash bonus term of the alleged

contract – by paying the first half of the bonus, FAC ¶ 13 – but he does not allege any partial

performance of the equity term.6 This factor therefore militates in favor of the conclusion that the

equity agreement was not intended to be binding until it was reduced to a writing.




6
 Plaintiff says that he was “advised” that he “would receive only a fraction of the promised equity,”
FAC ¶ 14, but he does not allege any actual grant of options, stock units, or stock.
                                                  18
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 19 of 33



       “The third Winston factor examines whether the parties agreed on all material terms.” Doe

v. Kogut, 2017 WL 1287144, at *7 (S.D.N.Y. Apr. 6, 2017), aff’d, 2019 WL 137715 (2d Cir. Jan.

9, 2019); see also Grgurev v. Licul, 2016 WL 6652741, at *6 (S.D.N.Y. Nov. 10, 2016) (“courts

analyzing this factor focus on whether the parties reached agreement with respect to

all material terms.”) (emphasis in original). This factor strongly favors defendants. As discussed

above, the parties in this case did not even agree on the nature or source of the “equity” to be

awarded to plaintiff, much less how to determine whether it was worth $2.4 million. They therefore

failed to agree upon “the structure of the transaction.” Grgurev, 2016 WL 6652741, at *6 (S.D.N.Y.

Nov. 10, 2016). Far smaller issues have led courts to refuse to enforce oral agreements. See, e.g.,

Benicorp Ins. Co. v. Nat’l Med. Health Card Sys., Inc., 447 F. Supp. 2d 329, 337-40 (S.D.N.Y.

2006) (finding that the third Winston factor weighed against enforceability because the term

“general release” could have been construed to cover only existing claims or also future claims).

The absence of any answers to the most basic questions surrounding the alleged equity terms

weighs heavily against finding the parties’ alleged oral agreement binding.

       The fourth Winston factor asks whether the agreement is of a type that is ordinarily

committed to writing. Courts often “look to the complexity of the transaction to determine whether

the agreement is the kind ordinarily memorialized by a written agreement.” Vacco v. Harrah’s

Operating Co., 661 F. Supp. 2d 186, 204 (N.D.N.Y. 2009); see also Grgurev, 2016 WL 6652741,

at *7 (assessing Winston’s fourth factor in terms of the complexity of the agreement). An award

of equity in a financial services start-up is a complex transaction which is ordinarily evidenced by

detailed written agreements. See, e.g., Braun v. CMGI, Inc., 64 F. App’x 301, 303 (2d Cir. 2003)

(finding that former CEO of broadcasting company was sophisticated party who could not

reasonably have expected that “an options package, which both parties hoped would become very



                                                19
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 20 of 33



valuable, would be fixed and made enforceable in a conversation”); Langreich v. Gruenbaum, 775

F. Supp. 2d 630, 638 (S.D.N.Y. 2011) (agreement that “contemplated some fairly substantial

financial transactions, including the issuance of shares and registration with the SEC,” was the

“sort of agreement that parties normally insist be reduced to writing”); McElroy v. Gemark Alloy

Ref. Corp., 592 F. Supp. 2d 508, 519 (S.D.N.Y. 2008) (contract to acquire a “35% interest in a

contemplated multi-million dollar venture with activities extending over a number of years” would

normally be in writing). The fourth factor is thus “especially telling.” Braun, 64 F. App’x at 303.

       I recognize that the cash bonus portion of the alleged agreement was considerably simpler

– and more definite – than the equity portion. However, there is no suggestion in plaintiff’s

pleading that the parties intended anything other than a single, integrated compensation package

including both a cash bonus and some form of equity worth $2.5 million. I therefore apply the

Winston factors to that package as a whole, and conclude that plaintiff has not plausibly alleged a

mutual intention to be bound in the absence of a written agreement.

             3.        Breach

       “Stating in a conclusory manner that an agreement was breached does not sustain a claim

of breach of contract.” Berman, 580 F. Supp. 2d at 202; see also Harbor Distrib. Corp. v. GTE

Operations Support Inc., 176 F. Supp. 3d 204, 215 (E.D.N.Y. 2016) (dismissing breach of contract

claim for including only conclusory allegations of breach and collecting cases); N. Shipping Funds

I, L.L.C. v. Icon Capital Corp., 2013 WL 1500333, at *9 (S.D.N.Y. Apr. 12, 2013) (same).

       Here, plaintiff Khurana has failed to plead facts which, accepted as true, would show that

the Company actually breached the alleged contract. Plaintiff alleges that the second portion of the

cash bonus was to be paid “in December 2017” and that his equity stake was to have been awarded

“following the meeting of the Board of Directors in December of 2017” but “prior to the close of

the next financing round.” FAC ¶ 12. He then alleges that the Company “failed to pay the second
                                                20
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 21 of 33



half of the bonus” and “did not issue the additional equity promised.” Id. ¶¶ 13-14. Nowhere in his

complaint, however, does plaintiff allege that either payment became due before he “made clear

to Wahedna that he could not remain with the Company” and resigned his employment. Id. ¶ 15.

       Since the cash payment was due “in December 2017,” it did not become overdue (and

defendants were not in breach) until January 1, 2018. FAC ¶ 12. In his brief, plaintiff claims that

he “remained employed through December.” Pl. Mem. at 12. But that allegation appears nowhere

in the FAC. Since the purpose of the bonus was to “incent [plaintiff] to remain with the Company,”

FAC ¶ 11, plaintiff could hardly expect to receive it if he left defendants’ employ before the date

on which they were required to pay it.

       Similarly, since the equity grant was due “prior to the close of the next financing round,”

FAC ¶ 12, plaintiff cannot plausibly allege a breach without alleging that the triggering event

occurred, and that he remained employed through that date. However, the FAC does not state when

– or whether – the next financing round closed.

       Nor is plaintiff’s pleading saved by his allegation that he “performed all of his obligations

under the contract except as excused by Wahed’s failure to perform its obligations and breach

thereof.” Id. ¶ 18. This statement is entirely conclusory and therefore insufficient to compensate

for the defects outline above. Berman, 580 F. Supp. 2d at 202.

             4.        Leave to Amend

       Because plaintiff’s well-pleaded factual allegations fail to state a plausible claim for breach

of contract, Counts I and II should be dismissed.

       Whether to grant leave to amend is a closer question. “Denial of leave to amend may be

appropriate where, as here, the plaintiff declined an invitation to amend its complaint, even after

potential defects in the complaint had been pointed out and the plaintiff has been given opportunity

to cure them.” City of Sterling Heights Police & Fire Ret. Sys. v. Vodafone Grp. Pub. Co., 2010
                                                  21
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 22 of 33



WL 309009, at *2-3 (S.D.N.Y. Jan. 22, 2010). See also In re Eaton Vance Mutual Funds Fee

Litigation, 403 F. Supp. 2d 310, 319 (S.D.N.Y. 2005) (“[P]laintiffs were not entitled to an advisory

opinion from the Court informing them of the deficiencies of the complaint and then an opportunity

to cure those deficiencies.”) (internal quotations and citation omitted), aff’d sub nom, Bellikoff v.

Eaton Vance Corp., 481 F.3d 110 (2d Cir. 2007). Moreover, while plaintiff asserts in general terms

that he could “clarify” the equity terms on which he sues, Pl. Mem. at 11, he did not cross-move

for leave to amend, and he offers no specifics as to what he might add to his contract claims. See

DiMuro v. Clinique Labs., LLC, 572 F. App’x 27, 33 (2d Cir. 2014) (affirming district court’s

decision to deny leave to amend where plaintiffs “failed to provide any detail as to what facts they

would (or could) plead to cure their pleading deficiencies”).

       However, our Circuit “strongly favors liberal grant of an opportunity to replead after

dismissal of a complaint under Rule 12(b)(6).” Porat v. Lincoln Towers Cmty. Ass’n, 464 F.3d 274,

276 (2d Cir. 2006), and generally does not require the filing of formal motions for leave to replead,

so long as the plaintiff “clearly has expressed a desire to amend.” Id. Moreover, I cannot conclude,

on the slim record now before me, that the defects outlined above cannot be cured by amendment.

I therefore recommend, respectfully, that both of plaintiff’s contract claims be dismissed with leave

to amend.

       D.      Fraud

       Plaintiff’s third cause of action, for fraud, arises out of the same alleged promises that form

the basis of his contract claims, and seeks to recover for one of the same injuries, namely,

defendants’ failure to grant him “the promised equity.” FAC ¶ 25-31. The only new allegation

appearing in the fraud claim is the conclusory assertion that when Wahedna contracted with

plaintiff in September 2017, “he had no intent of actually causing [the Company] to issue the

promised equity.” Id. ¶ 29.
                                                 22
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 23 of 33



        It is well-settled in New York that “a fraud claim is not stated by allegations that simply

duplicate, in the facts alleged and damages sought, a claim for breach of contract, enhanced only

by conclusory allegations that the pleader’s adversary made a promise while harboring the

concealed intent not to perform it.” Presnall v. Analogic Corp., 2018 WL 4473337, at *6 (S.D.N.Y.

Sept. 18, 2018) (quoting Cronos Grp. Ltd. v. XComIP, LLC, 156 A.D.3d 54, 62 (1st Dep’t 2017)).

See also Liberty Mut. Ins. Co. v. York Hunter, Inc., 945 F. Supp. 742, 749 (S.D.N.Y. 1996) (Kaplan,

J.) (“While a promise made without the intention to perform may be actionable, one cannot state

a claim for fraud based on such a theory simply by making a conclusory assertion that the promisor

did not intend to perform at the time the promise was made.”); Lomaglio Assocs. Inc. v. LBK Mktg.

Corp., 892 F. Supp. 89, 95 (S.D.N.Y. 1995) (“Plaintiff’s general claim that LBK never intended

to perform its duties under the contract with Avon does not elevate this basic claim for breach of

contract to the level of deliberate fraud.”); Xiotech Corp. v. Express Data Prod. Corp., 11 F. Supp.

3d 225, 241 (N.D.N.Y. 2014) (quoting Clark-Fitzpatrick, Inc. v. Long Island R. Co., 70 N.Y.2d

382, 390, 521 N.Y.S.2d 653, 516 N.E.2d 190 (1987) (1987)) (fraud allegations that are “merely a

restatement, albeit in slightly different language, of the [] contractual obligations asserted in the

cause of action for breach of contract does not transform the claim into a tort claim”) (alteration in

original).

        Plaintiff’s allegations of fraudulent intent are as conclusory as those in Presnall and

Lomaglio, and therefore cannot “elevate [his] basic claim for breach of contract to the level of

deliberate fraud.” Lomaglio, 892 F. Supp. at 95. Because “there is no indication that the third cause

of action is anything more than a repetition of the breach of contract claims contained elsewhere

in the complaint, joined with a superficial allegation of fraud, it must be dismissed.” Id. However,

because plaintiff represents that he “can and will amend the FAC” to allege specific facts showing



                                                 23
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 24 of 33



that Wahena never intended to perform the alleged oral contract, Pl. Mem. at 16, I recommend that

he be granted leave to do so.

       E.      NYLL § 198(1-a)

       Count IV of the FAC alleges that defendants’ failure to pay the second portion of plaintiff’s

cash bonus violated New York Labor Law § 198(1-a), entitling him to recover that $40,000, plus

“another $40,000 as liquidated damages,” plus his reasonable attorney’s fees. FAC ¶¶ 35-37.

Section 198(1-a) provides, in pertinent part, that in “any action instituted in the courts upon a wage

claim by an employee . . . in which the employee prevails, the court shall allow such employee to

recover the full amount of any underpayment, all reasonable attorney’s fees, prejudgment interest

as required under the civil practice law and rules, and, unless the employer proves a good faith

basis to believe that its underpayment of wages was in compliance with the law, an additional

amount as liquidated damages equal to one hundred percent of the total amount of the wages found

to be due.”

       The Company’s failure to pay the second portion of the cash bonus could not have “violated”

§ 198(1-a), FAC ¶ 35, because § 198(1-a) does not provide any substantive rights; it merely lists

the remedies available for violations of the substantive provisions of the NYLL, which are set out

elsewhere in Article 6 of the NYLL. In order to recover the remedies provided in § 198(1-a), a

plaintiff must first plead and prove a violation of “the wage payment law, article 6 of the Labor

Law.” Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 459, 626 N.E.2d 29 (1993) (holding

that attorney’s fees under § 198(1-a) were not available to a plaintiff whose underlying claim for

unpaid commissions was merely a “common-law contract cause of action” rather than a statutory

wage claim under Article 6). Accord Contrera v. Langer, 314 F. Supp. 3d 562, 569 (S.D.N.Y.

2018) (quoting Alter v. Bogoricin, 1997 WL 691332, at *13 (S.D.N.Y. Nov. 6, 1997)) (“§ 198

does not stand alone. It sets forth the remedies available in ‘actions for wage claims founded on
                                                 24
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 25 of 33



the substantive provisions of Labor Law article 6.’”); Rosenberg v. Comprehensive Cmty. Dev.

Corp., 1998 WL 809522, at *2 (S.D.N.Y. Nov. 19, 1998) (plaintiff’s wage claim must arise under

one of “the substantive provisions of article 6 of New York’s Labor Law”).

       In their briefs, both parties treat Count IV as arising under NYLL § 193. See Def. Mem. at

15 (“Count IV alleges that the Company’s failure to make the full bonus payment violated Section

193 of New York Labor Law”); Pl. Mem. at 14 (“These facts adequately state that Defendants

breached the oral contract with Plaintiff, and violated New York Labor Law section 193.”).

       Section 193 prohibits an employer, with certain exceptions not relevant here, from making

“any deduction from the wages of an employee.” NYLL § 193(1). Although nothing in the text of

that statute suggests that it engrafts a statutory remedy onto what would otherwise be a common-

law contract claim for a bonus payment,7 the New York Court of Appeals held squarely, in Ryan

v. Kellogg Partners Institutional Servs., 19 N.Y.3d 1, 16, 968 N.E.2d 947, 956 (2012), that an

employer’s failure to pay a “guaranteed” and “nondiscretionary” bonus, which “had been earned

and was vested before [plaintiff] left his job” at Kellogg, “violated Labor Law § 193 . . . and entitles

Ryan to an award of attorney’s fees under Labor Law § 198(1–a).” Cf. Truelove v. Ne. Capital &

Advisory, Inc., 95 N.Y.2d 220, 225, 738 N.E.2d 770 (2000) (holding that an employee who was

offered a “discretionary” bonus “explicitly predicated” on his “continued employment status,” but




7
  See Malinowski v. Wall St. Source, Inc., 2012 WL 279450, at *3 n.5 (S.D.N.Y. Jan. 31, 2012)
(quoting Monagle v. Scholastic, Inc., 2007 WL 766282, at *2 (S.D.N.Y. Mar. 9, 2007))
(concluding that an employee who was “was not paid his guaranteed bonuses for the years 2007
and 2008” had no cognizable “wage claim” under § 193, because that section “has nothing to do
with failure to pay wages or severance benefits, governing instead the specific subject of making
deductions from wages”).



                                                  25
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 26 of 33



who “resigned shortly after he received his first quarterly payment,” was “not entitled to receive

the remaining three payments”).

       The parties vigorously dispute whether the $40,000 bonus payment at issue was

“guaranteed and nondiscretionary,” so as to bring it within the Ryan rule, or “discretionary,” in

which case it would not be actionable under NYLL § 193. See Def. Mem. at 15-16 (characterizing

bonus as “discretionary”); Pl. Mem. at 13-14 (“Nowhere in the FAC does Plaintiff state the bonus

was ‘discretionary’”). This Court need not reach that question, because “[t]he failure of [plaintiff’s]

contract claim also necessarily defeats his wage claim under New York Labor Law § 193.”

O’Grady v. BlueCrest Capital Mgmt. LLP, 646 F. App’x 2, 4 (2d Cir. 2016). See also Karmilowicz

v. Hartford Fin. Servs. Grp., Inc., 494 F. App’x 153, 158 (2d Cir. 2012) (“the District Court

properly dismissed Karmilowicz’s claims under sections 191 and 193 of New York’s Labor Law,

because a plaintiff ‘cannot assert a statutory claim for wages under the Labor Law if he has no

enforceable contractual right to those wages’”) (quoting Tierney v. Capricorn Inv’rs, L.P., 189

A.D.2d 629, 632, 592 N.Y.S.2d 700, 703 (1st Dep’t 1993)).

       For this reason, I recommend that Count IV, like Counts I and II, be dismissed with leave

to amend. Should plaintiff amend, it will not be sufficient for him to characterize the alleged bonus

payment as “guaranteed,” “non-discretionary,” “earned,” and “vested.” See Ryan, 19 N.Y.3d at 16,

968 N.E.2d at 956. He must plead facts sufficient to “nudge[ ] [his] claim[ ] across the line from

conceivable to plausible,” Twombly, 550 U.S. at 570, including (by way of example) facts showing

that he “remain[ed] with the Company,” FAC ¶ 11, through the date on which the bonus was

required to be paid.

       F.      N.Y. Penal Law § 135.60

       In Count V, plaintiff alleges that the corporate defendants violated a criminal coercion

statute, New York Penal Law § 135.60, when their lawyer sent plaintiff’s lawyer an email, on
                                                  26
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 27 of 33



January 9, 2018, calling plaintiff’s attention to the “potential criminal liability that may attach in

foreign jurisdictions should this action be pursued.” FAC ¶¶ 38-45.

        Section 135.60(4) makes it a third degree misdemeanor to “compel[ ] or induce[ ] a person

to . . . abstain from engaging in conduct in which he or she has a legal right to engage . . . by

means of instilling in him or her a fear that, if the demand is not complied with, the actor or another

will . . . cause criminal charges to be instituted against him or her.” In this case, it is clear from

the record that the email did not succeed in compelling or inducing plaintiff to refrain from filing

this lawsuit, which he did two days later. Moreover, plaintiff’s demand for “damages for emotional

distress” is undermined by the lack of any allegation that he suffered such distress as a result of

the offending email. More fundamentally, however, Count V must be dismissed because the New

York Appellate Division – to which this Court must defer on the point – has squarely held that

there is no private right of action under § 135.60. Troy v. City of New York, 160 A.D.3d 410, 411,

70 N.Y.S.3d 842 (1st Dep’t 2018) (plaintiff’s “claim for coercion in violation of Penal Law §

135.60 fails because coercion is a criminal offense that does not imply a private right of action”);

see also Minnelli v. Soumayah, 41 A.D.3d 388, 839 N.Y.S.2d 727 (1st Dep’t. 2007)) (“extortion

and attempted extortion” under New York Penal Law §§ 155.05[2][e] and 110.00 “do not imply a

private right of action”).8




8
  Plaintiff suggests that Abduul-Basser’s email also violated former Disciplinary Rule 7-105 under
the New York Code of Professional Responsibility (now codified as Rule 3.4(e) of the New York
Rules of Professional Conduct), which states that a New York attorney shall not “threaten to
present criminal charges solely to obtain an advantage in a civil matter.” See FAC ¶ 43; Pl. Mem.
at 8. But plaintiff is not suing Abduul-Basser; he is suing Wahed LLC and Wahed Inc., neither of
which is a New York attorney. Moreover, “there is no private right of action against an attorney
or law firm for violations of the Code of Professional Responsibility or disciplinary rules.”
Weinberg v. Sultan, 142 A.D.3d 767, 769, 37 N.Y.S.3d 13, 15 (1st Dep’t 2016) (collecting cases);
see also Karas v. Katten Muchin Zavis Rosenman, 2006 WL 3635330, at *2 (S.D.N.Y. Dec. 12,
2006) (“Generally, pursuant to New York law, a violation of a disciplinary rule does not generate
                                                  27
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 28 of 33



        In his opposition brief, plaintiff relies on a trial court decision, Maddaloni Jewelers, Inc. v.

Rolex Watch U.S.A., Inc., 2006 WL 5325734, at *5 (Sup. Ct. N.Y. Co. Feb. 17, 2006), which

declined to grant summary judgment to defendants on plaintiffs’ claim of “tortious interference

with prospective business relations.” Plaintiff Khurana has not pleaded a claim for tortious

interference in connection with Abduul-Basser’s email. Nor could he. As the Appellate Division

explained in the same case – when dismissing the tortious interference claim – the “alleged tortious

conduct” must be “directed at third parties.” Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc.,

41 A.D.3d 269, 270, 838 N.Y.S.2d 536, 538 (1st Dep’t 2007); see also Carvel Corp. v. Noonan, 3

N.Y.3d 182, 192, 818 N.E.2d 1100, 1104 (2004) (“conduct constituting tortious interference with

business relations is, by definition, conduct directed not at the plaintiff itself, but at the party with

which the plaintiff has or seeks to have a relationship”). In this case, the email of which plaintiff

complains was directed at him, rather than at any party with which he had – or sought – a business

relationship. Count V should therefore be dismissed with prejudice.

        G.      NYLL § 215

        In Count VI, plaintiff seeks damages for retaliation under NYLL § 215. FAC ¶¶ 46-53. As

relevant here, § 215(1)(a) states that an employer may not “threaten, penalize, or in any other

manner discriminate or retaliate against any employee . . . because such employee has caused to

be instituted or is about to institute a proceeding under or related to this chapter” or has “otherwise

exercised rights protected under this chapter.” NYLL § 215(1)(a)(iii), (vii). Plaintiff plausibly

alleges that by sending a prelitigation letter and draft complaint (containing a claim under NYLL

§ 198(1-a)), he qualified for the protection of § 215, see FAC ¶¶ 52, and that the Abduul-Basser

email, excerpted in the FAC at ¶ 49, was sent in response to that protected activity.


a cause of action.”), aff’d sub nom. Karas v. Katten Muchin Rosenman LLP, 2009 WL 38898 (2d
Cir. Jan. 8, 2009) (internal quotation and citation omitted).
                                                   28
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 29 of 33



       Defendants seek the dismissal of Count VI on the ground that plaintiff has identified no

“injury in fact” as a result of the alleged retaliation and therefore lacks standing to sue. See Def.

Mem. at 18 (“all that is alleged is the receipt of a single email, which Plaintiff’s counsel evidently

ignored”); Def. Reply Mem. at 6 (“the FAC is devoid of any allegations setting forth any injury

that Plaintiff suffered as a result of the communication”) (emphasis in the original). Plaintiff

responds that “threatening legal action against an employee” (or, in this case, an ex-employee) is

a “well-recognized form of adverse action” that can support a claim under § 215. Pl. Mem. at 19.

        As to standing, plaintiff is correct. “To satisfy the ‘irreducible constitutional minimum of

standing,’ a plaintiff ‘must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.’” John v. Whole Foods Mkt. Grp., Inc., 858 F.3d 732, 736 (2d Cir. 2017) (quoting Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). To establish a cognizable injury in fact, a plaintiff

must show that he has suffered “an invasion of a legally protected interest which is (a) concrete

and particularized; and (b) actual or imminent, not conjectural or hypothetical.” Ctr. for Food

Safety v. Price, 2018 WL 4356730, at *4 (S.D.N.Y. Sept. 12, 2018) (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992)). At the pleading stage, “general factual allegations” of injury

may suffice” for standing purposes. Id. at *3 (quoting Lujan, 504 U.S. at 560). Abduul-Basser’s

email, which could be interpreted to threaten criminal consequences abroad should plaintiff pursue

this action, was both “concrete” and “particularized.”

       Moreover, the statute explicitly reaches threats – if otherwise cognizable – as well as fully

executed retaliatory actions. See, e.g., Perez v. Jasper Trading, Inc., 2007 WL 4441062, at *3

(E.D.N.Y. Dec. 17, 2007) (plaintiffs adequately pleaded a retaliation claim where their employers

allegedly “threatened to contact governmental and immigration authorities if the plaintiffs



                                                 29
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 30 of 33



continued to demand just compensation,” and also threatened “bodily harm”); Aponte v. Modern

Furniture Mfg. Co., LLC, 2016 WL 5372799, at *18 (E.D.N.Y. Sept. 26, 2016) (denying summary

judgment to defendants on plaintiff Lazzo’s retaliation claim after Lazzo testified that defendant

Kearny “told him that ‘immigration would take me and my son away because I had worked with

different names . . . and he said that his attorney would go against my son’”). Similarly, the fact

that a particular plaintiff was not dissuaded from suing (a fact which is necessarily present in every

litigated retaliation case) cannot, standing alone, deprive the plaintiff of standing to bring that case.

        The more difficult question is whether plaintiff has adequately pleaded that the Abduul-

Basser email constitutes an “adverse employment action,” Copantitla v. Fiskardo Estiatorio, Inc.,

788 F. Supp. 2d 253, 302 (S.D.N.Y. 2011) (quoting Higueros v. New York State Catholic Health

Plan, Inc., 630 F. Supp. 2d 265, 269 (E.D.N.Y. 2009)); that is, an “employment action

disadvantaging the plaintiff.” Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 472 (S.D.N.Y. 2013)

(quoting Mullins v. City of N. Y., 626 F.3d 47, 53 (2d Cir. 2010)). Generally speaking, the test is

met if the conduct complained of “might have ‘dissuaded a reasonable worker from making or

supporting [similar] charge[s].’” Mullins, 626 F.3d at 53 (quoting Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 68 (2006)) (alterations in the original).

        In making that determination, however, “[c]ontext matters.” Aponte, 2016 WL 5372799,

at *15 (quoting Burlington, 548 U.S. at 57). And in the context of a claim for “post-employment”

retaliation, a “relatively narrow” range of conduct “has been “recognized in this Circuit as potential

unlawful retaliation.” Jian Zhong Li v. Oliver King Enterprises, Inc., 2015 WL 4643145, at *3

(S.D.N.Y. Aug. 4, 2015). That narrow range includes instituting “bad faith or groundless

counterclaims” or other “bad faith litigation” against the former employee. Id. (collecting cases);

see also Paz v. Piedra, 2012 WL 12518495, at *9 (S.D.N.Y. Jan. 12, 2012) (assuming, without



                                                   30
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 31 of 33



deciding, that the filing of a “wholly meritless” criminal complaint against plaintiff “shortly after

[she] filed this law suit” constituted a violation of § 215), report and recommendation adopted,

Paz v. Pedra, No. 09-CV-3977 (LAK), at Dkt. No. 133 (S.D.N.Y. Feb. 1, 2012) and Dkt. No. 185

(S.D.N.Y. April 3, 2015) (Kaplan, J.); Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d 447,

473 (S.D.N.Y. 2008) (granting summary judgment for plaintiffs on their retaliation claim where

the defendant employer filed “completely baseless” counterclaims with “no credible evidentiary

support”); Centeno-Bernuy v. Perry, 302 F. Supp. 2d 128, 132-33 (W.D.N.Y. 2003) (defendant’s

“actions after learning of the lawsuit, i.e., reporting plaintiffs to the INS and making baseless

allegations to the government that plaintiffs are terrorists, constitute an adverse employment

action”).

       In this case, plaintiff has given the Court virtually no “context.” The FAC quotes two

sentences from an attorney’s email, without explaining Abduul-Basser’s reference to the

“complaint notices” that were apparently attached to the original email, the “international nature

of this dispute,” or the connection between this action and the “potential criminal liability in

foreign jurisdictions.” Moreover, although the snippet provided could be read to suggest that

criminal complaints had been (or would be) filed against plaintiff, the language is also susceptible

of an alternate reading: that there is a risk of criminal liability for defendants (or others) should

this civil action proceed.

       “While it is true that on a motion to dismiss a court draws all reasonable inferences in the

plaintiff’s favor, a claim for relief must be more than merely possible. It must be plausible.” City

of Westland, 129 F. Supp. 3d at 75. “‘[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct,’ or where there are ‘obvious alternate

explanations,’ [t]hat standard is not met.” Id (quoting Iqbal, 566 U.S. at 679, and Hayden v.



                                                 31
     Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 32 of 33



Paterson, 594 F.3d 150, 167 (2d Cir. 2010)) (final alternation added). In this case, plaintiff has

the necessary information – the email was sent to his lawyer – but has chosen not to provide the

factual context that would permit this Court to determine whether he has plausibly alleged that

Abduul-Basser’s email constituted an adverse employment action calculated to “dissuade[ ] a

reasonable worker” from filing suit. Mullins, 626 F.3d at 53.

       Nor has plaintiff alleged that the potential criminal claims (if asserted against him) would

be “groundless” or brought in “bad faith.” Jian Zhong Li, 2015 WL 4643145, at *3. Cf. Paz, 2012

WL 12518495, at *9 (S.D.N.Y. Jan. 12, 2012) (“wholly meritless” criminal complaint); Torres,

628 F. Supp. 2d at 473 (“completely baseless” counterclaims); Centeno-Bernuy, 302 F. Supp. 2d

at 132 (“baseless” allegations that plaintiff were terrorists). See also Bright-Asante v. Saks & Co.,

Inc., 242 F. Supp. 3d 229, 244 (S.D.N.Y. 2017) (holding, on cross-motions to dismiss and to amend,

that employer’s alleged conduct in opposing plaintiff’s application for unemployment benefits “on

the ground that he had committed a crime against Saks” did not rise to the level of unlawful

retaliation). In this case, plaintiff does not say anything about the merits of the potential criminal

claims, much less allege facts which, accepted as true, would demonstrate that defendants’ “threat

of criminal prosecution,” FAC ¶ 52, was baseless.

       Finally, I note that plaintiff fails to allege that he served notice of his retaliation claim upon

the Attorney General of New York before filing that claim, as required by NYLL § 215(2)(b). The

courts are divided as to whether pre-suit notification is a condition precedent to any claim for

retaliation, with most concluding that “late notice” to the Attorney General is not fatal. See York

Romero v. Bestcare, Inc., 2018 WL 1702001, at *4 (E.D.N.Y. Feb. 28, 2018) (collecting cases),

report and recommendation adopted, 2018 WL 1701948 (E.D.N.Y. Mar. 31, 2018). In this case,

however, there is no indication that plaintiff ever provided the required notice.



                                                  32
       Case 1:18-cv-00233-LAK-BCM Document 32 Filed 02/26/19 Page 33 of 33



        For these reasons, Count VI should also be dismissed, albeit with leave to amend. I further

recommend that plaintiff be expressly directed to comply with NYLL § 215(2) before re-filing his

retaliation claim. See Romero, 2018 WL 1702001, at *4 (directing plaintiff to “notify the State

Attorney General of her retaliation claim and file proof of such notice immediately thereafter”).

III.    CONCLUSION

        For the reasons stated above, I respectfully recommend that defendants’ motion be

GRANTED; that Counts I, II, II, IV, and VI be DISMISSED with leave to amend; and that Count

V be DISMISSED WITH PREJUDICE.

Dated: New York, New York
       February 26, 2019



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge



               NOTICE OF PROCEDURE FOR FILING OF OBJECTIONS
                   TO THIS REPORT AND RECOMMENDATION

The parties shall have fourteen days from this date to file written objections to this Report and
Recommendation pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). See also Fed. R.
Civ. P. 6(a) and (d). Any such objections shall be filed with the Clerk of the Court, with courtesy
copies delivered to the Hon. Lewis A. Kaplan at 500 Pearl Street, New York, New York 10007,
and to the chambers of the undersigned magistrate judge. Any request for an extension of time to
file objections must be directed to Judge Kaplan. Failure to file timely objections will result in
a waiver of such objections and will preclude appellate review. See Thomas v. Arn, 474 U.S.
140 (1985); Frydman v. Experian Info. Sols., Inc., 743 F. App’x 486, 487 (2d Cir. 2018); Wagner
& Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84,
92 (2d Cir. 2010).




                                                33
